19 F.3d 25
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lisabeth Darrah ABEL;  Ryan Lisabeth Abel, Clayton MichaelAbel, Ashley Darrah Abel, minors, by and throughtheir Guardian ad Litem, Lisabeth DarrahAbel, Plaintiffs-Appellants,v.BELL HELICOPTERS, et al. Defendant,andPratt & Whitney, Defendant-Appellee.
No. 92-56161.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 1, 1994.Decided Feb. 15, 1994.

Before:  SNEED, THOMPSON and RYMER, Circuit Judges.


1
MEMORANDUM*


2
The judgment of the district court is affirmed for the reasons given by that court in its ORDER GRANTING IN PART, AND DENYING IN PART, DEFENDANTS' MOTIONS FOR SUMMARY JUDGMENT, filed May 13, 1992, and in its JUDGMENT ON DECISION AFTER TRIAL BY COURT, filed August 19, 1992.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Circuit Rule 36-3